DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
This is in response to applicant’s amendment/response filed on 12/9/2020, which has been entered and made of record. Claims 1-2, 10, and 18 have been amended. Claims 8 and 17 have been cancelled. No Claim has been added. Claims 1-7, 9-16, and 18-20 are pending in the application. 
Response to Arguments
Applicant’s arguments (Remarks, p. 8-10) with respect to the independent claims 1, 10, and 18, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Adams.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-11,13-14, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20170092340 A1), and in view of Bhuvanagiri et al. (US 20160286155 A1), and further in view of Adams (US 20160057373 A1).

Regarding Claim 10, Zheng discloses A terminal (ABS reciting “a terminal”), comprising: 
a processor (Claim 11 reciting “a processor”); and 
a memory (Claim 11 reciting “a memory”), configured to store computer programs, the computer programs, when executed, being operable with the processor to (Claim 11 reciting “a memory for storing instructions executable by the processor; wherein the processor is configured to”): 
obtain attribute information of an image of a specified type rendered by an application; (Fig. 2, 201, 202. ¶113 disclosing obtaining a real-time frame rate, corresponding to attribute information of the image. In addition, ¶114 disclosing obtaining a frame rate in a future preset time period, corresponding to 202, a value of the frame rate of the software in the future preset time period is obtained according to the real-time frame rate of the software.” Further, ¶117 reciting “a stable frame rate scene, a suddenly-increased frame rate scene and a suddenly-decreased frame rate scene”, where each of the scene corresponds to a specified image type.)
determine a target frame rate of rendering according to the attribute information of the current image (¶117 reciting “When determining that the software is under the stable frame rate scene, then it is determined that the value of the frame rate does not need to be adjusted, and the value of the frame rate of the software in the future time period acquired according to the real-time frame rate is maintained; . . . . When determining that the software is under the suddenly-increased frame rate scene or suddenly-decreased frame rate scene, it indicates that the value of the frame rate of the software in the future time period acquired according to the real-time frame rate is not suitable for the current scene, and needs to be adjusted, and the adjusted value of the frame rate is used as a final value of the frame rate of the software in the future time period.”); and 
control the application to render, according to the target frame rate of rendering, an image to-be-rendered of the specified type. (¶118 reciting “In step 204, the value of the frame rate is adjusted.” Further, ¶125 reciting “The hardware refresh rate of the terminal may be adjusted automatically through the method of the embodiment, thus achieving the object of optimizing the power consumption of the terminal.”)
a layer to be rendered.
It is well-known to a POSITA that video rendering can be done by layers and each layer has its own frame rate. In addition, Bhuvanagiri teaches processing video data and displaying the processed video data (ABS). Further, Bhuvanagiri recites “certain embodiments disclosed herein are described with examples including only two layers (e.g., a lower layer such as a BL, and a higher layer such as an EL) of video data. A “layer” of video data may generally refer to a sequence of pictures having at least one common characteristic, such as a view, a frame rate, a resolution, or the like” (¶29).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the terminal device (taught by Zheng) to apply to rendering of layers of video data (taught by Bhuvanagiri). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Zheng in view of Bhuvanagiri does not explicitly disclose in parallel with control the application to render, according to the target frame rate of rendering, the layer-to-be-rendered of the specified type, at least one of reduce screen brightness, reduce resolution of the layer to-be-rendered, or decrease play volume.
Adams teaches a processor 302 receiving one or more sets of additional frame layers, and rendering the received layers on the display screen 112 (¶64). Further, Adams recites “ the processor 302 may be operable to receive a first 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the terminal device (taught by Zheng in view of Bhuvanagiri) to apply to rendering of layers of video data with reduced resolution (taught by Adams). The suggestions/motivations would have been to solve the problems discussed in ¶3, and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 11, Zheng in view of Bhuvanagiri and Adams discloses The terminal of claim 10, wherein the layer attribute information comprises at least one of: whether cache data corresponding to the current layer is empty or not, whether the current layer is in a landscape mode or a portrait mode, an attribute of a visible region of the current layer, an attribute of a transparent region of the current layer, existence of an updated region in the current layer, an attribute of the updated region, or image information. (Zheng, ¶29 reciting “The step of determining the current frame rate scene of the software according to the frequency information and the load information includes: determining whether the software is under a stable frame rate scene, a suddenly-increased frame rate scene or a suddenly-decreased frame rate scene at current according to the frequency information and the load information”, where the suddenly-increased frame rate scene or suddenly-decreased frame rate scene indicates existence of an updated region or image information. In addition, Bhuvanagiri teaches layer rendering. The 

Regarding Claim 13, Zheng in view of Bhuvanagiri and Adams discloses The terminal of claim 10, wherein the computer programs are further operable with the processor to: 
pre-store a correspondence relationship between layer attribute information of a layer of the specified type and a frame rate of rendering; wherein 
the computer programs operable with the processor to determine the target frame rate of rendering according to the layer attribute information of the current layer are operable with the processor to: 
determine the target frame rate of rendering by querying the correspondence relationship according to the layer attribute information of the current layer, when the layer attribute information of the current layer satisfies a predetermined condition, wherein the target frame rate of rendering is lower than a current frame rate of rendering corresponding to the current layer.
(Zheng, ¶102 disclosing a table showing pre-stored relationship between layer attribute of frames and target frame rate. Further, ¶103-109 disclosing the application program determines the target frame rate by querying the table. Further, ¶117 disclosing a case when the target frame rate is lower than the current frame rate, and reciting “When determining that the software is under the suddenly-increased frame rate scene or suddenly-decreased frame rate scene, it indicates that the value of the frame rate of the 

Regarding Claim 14, Zheng in view of Bhuvanagiri and Adams discloses The terminal of claim 10, wherein the computer programs operable with the processor to determine the target frame rate of rendering according to the layer attribute information of the current layer are operable with the processor to:
determine a current frame rate of rendering corresponding to the current layer as the target frame rate of rendering when the layer attribute information of the current layer does not satisfy a predetermined condition. (Zheng, Fig. 2, steps 203, 205. ¶116 reciting “In step 203, whether the value of the frame rate needs to be adjusted is judged according to the frequency information and the load information; if yes, then step 204 is performed; and if no, then step 205 is performed.” Further, ¶123 reciting “In step 205, the value of the frame rate is maintained to be unchanged.” In addition, Bhuvanagiri teaches layer rendering. The suggestions/motivations for the combination would have been the same as that of Claim 10 rejections.)

Claim 1, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.
Claim 2, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 4, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 5, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 18, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.

Regarding Claim 9, Zheng in view of Bhuvanagiri and Adams discloses The method of claim 1, wherein the layer attribute information of the current layer is obtained by a layer rendering module or from a buffer for the current layer. (Zheng, ¶128 reciting “a software real-time frame rate collection module, a GPU information collection module”, Fig. 5)

Regarding Claim 19, Zheng in view of Bhuvanagiri and Adams discloses The non-transitory computer readable storage medium of claim 18, wherein the executable instructions are further operable with the processor to: 
pre-store a correspondence relationship between layer attribute information of a layer of the specified type and a frame rate of rendering; and wherein 
the computer instructions operable with the processor to determine the target frame rate of rendering according to the layer attribute information of the current layer are operable with the processor to: 
determine the target frame rate of rendering by querying the correspondence relationship according to the layer attribute information of the current layer of the specified type, when the layer attribute information of the current layer satisfies the predetermined condition, wherein the target frame rate of rendering is lower than a current frame rate of rendering corresponding to the current layer.
(Zheng, ¶102 disclosing a table showing pre-stored relationship between layer attribute of frames and target frame rate. Further, ¶103-109 disclosing the application program determines the target frame rate by querying the table. Further, ¶117 disclosing a case when the target frame rate is lower than the current frame rate, and reciting “When determining that the software is under the suddenly-increased frame rate scene or suddenly-decreased frame rate scene, it indicates that the value of the frame rate of the software in the future time period acquired according to the real-time frame rate is not suitable for the current scene, and needs to be adjusted, and the adjusted value of the frame rate is used as a final value of the frame rate of the software in the future time period.” In addition, Bhuvanagiri teaches layer rendering. The suggestions/motivations for the combination would have been the same as that of Claim 10 rejections.)

Regarding Claim 20, Zheng in view of Bhuvanagiri and Adams discloses The non-transitory computer readable storage medium of claim 18, wherein the executable instructions are further operable with the processor to: 
control the application to render, according to a current frame rate of rendering corresponding to the current layer, a layer to-be-rendered of the specified type when the layer attribute information of the current layer does not satisfy the predetermined condition.
(Zheng, Fig. 2, steps 203, 205. ¶116 reciting “In step 203, whether the value of the frame rate needs to be adjusted is judged according to the frequency information and the load information; if yes, then step 204 is performed; and if no, then step 205 is performed.” Further, ¶123 reciting “In step 205, the value of the frame rate is maintained to be unchanged.” In addition, Bhuvanagiri teaches layer rendering. The suggestions/motivations for the combination would have been the same as that of Claim 10 rejections.)

Claims 3 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Bhuvanagiri and Adams, and further in view of Lockhart et al. (US 20170200315 A1).

Regarding Claim 12, Zheng in view of Bhuvanagiri and Adams discloses The terminal of claim 11.
However, Zheng in view of Bhuvanagiri and Adams does not explicitly disclose wherein 
the attribute of the visible region comprises at least one of: 
whether the visible region is empty or not, the number of visible regions, a shape of the visible region, a size of the visible region, or a position of the visible region; 
the attribute of the transparent region comprises at least one of: 
the number of transparent regions, a shape of the transparent region, a size of the transparent region, a position of the transparent region, or a position of the transparent region relative to a visible region of another layer; 
the attribute of the updated region comprises at least one of: 
the number of updated regions, a position of the updated region, a shape of the updated region, a size of the updated region, or an area ratio of the updated region to a screen; and 
the image information comprises at least one of: 
whether an image is a solid color or not, color scale of the image, gray scale of the image, a hue of the image, contrast of the image, brightness of the image, saturation of the image, transparency of the image, or ambiguity of the image.
Lockhart teaches “adjusting the second frame rate when the difference in the image parameters are greater than a threshold value.” (¶11) Further, Lockhart teaches the image parameters include a brightness of the image, and recites “ the image parameters comprise at least one of a brightness of the image, a contrast of the image, a sharpness of the image, and a color of the image, wherein the color comprises a hue, shade, tint, and a luminosity value” (¶12).


Claim 3, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Bhuvanagiri and Adams, and further in view of Longhurst et al. (US 10062181 B1).

Regarding Claim 15, Zheng in view of Bhuvanagiri and Adams discloses The terminal of claim 13, wherein the application comprises a video playing application (Bhuvanagiri, ¶41 reciting “video encoding and decoding 10 may be configured to support one-way or two-way video transmission to support applications such as video streaming, video playback, video broadcasting, and/or video telephony.”).
However, Zheng in view of Bhuvanagiri and Adams does not explicitly disclose the predetermined condition comprises at least one of: 
cache data corresponding to the current layer is empty, a visible region of the current layer is empty, a video picture layer is in a landscape-and-full screen mode and the current layer is in a portrait mode, the video picture layer is in a portrait-and-full screen mode and the current layer is in a landscape mode, the video picture layer is in a full screen mode and a visible region or a transparent region of the current layer has a rectangular shape with a side length equal to that of a screen, the transparent region of the current layer covers a visible region of the video picture layer, or there is no updated region in the current layer.
Longhurst teaches reducing frame rate for background scene, and recites “background objects such as background terrain are updated at a reduced rate.” (col. 15, ln. 46 – col. 16, ln. 4). It is obvious that background terrain has little update.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the terminal device with layer rendering (taught by Zheng in view of Bhuvanagiri and Adams) to reduce frame rate when there is no updated region (taught by Longhurst). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 6, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim as a whole, particularly the limitations similar to “the predetermined condition further comprises: the video picture layer is in a landscape mode, and an updated region of the current layer has a preset shape and an area ratio of the updated region to the screen is less than a preset ratio.” in combination with the remaining aspects of the claim and its base claims. 

The closest prior art (Zheng in view of Bhuvanagiri and Longhurst) teaches a terminal device . However, the closest prior fails to teach “obtain layer attribute information of a current layer of a specified type rendered by an application; determine a target frame rate of rendering according to the layer attribute information of the current layer; and control the application to render, according to the target frame rate of rendering, a layer to-be-rendered of the specified type.” However, the closest art fails teach every and all limitations of Claim 16 in combination with the remaining aspects of its base claims.

Claim 7 has similar limitations as of Claim(s) 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611